Citation Nr: 1531833	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-03 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected left knee medial meniscal tear with chondromalacia based on limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from November 1984 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2010, the RO assigned a separate 10 percent rating for the service-connected left knee disability on the basis of lateral instability. 

In October 2012, the Board remanded the claim on appeal for additional development.  The case has since been returned to the Board for further appellate consideration.  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2009 VA Form 9, the Veteran requested a Travel Board hearing.  In a November 2010 letter, the RO notified the Veteran that he was scheduled to appear for his requested Travel Board hearing at the RO in January 2011; however, the notice letter was returned to the RO as undeliverable.  Consequently, the Veteran failed to report for his scheduled January 2011 Travel Board hearing.  In July 2015, the Veteran's representative requested that the Board honor the Veteran's request for a hearing and remand the case for a Travel Board hearing.  Given that the claimant was not provided notice for his scheduled January 2011 Travel Board hearing, the Board finds that the remand as requested by his representative is warranted.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing.  The appellant should be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




